Order entered November 6, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01280-CR

                             MICHAEL EARL SMITH, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F13-58426-L

                                          ORDER
           The Court GRANTS the November 5, 2014 request of Belinda Baraka for an extension

of time to file the reporter’s record to the extent that we ORDER Ms. Baraka to file the

reporter’s record within THIRTY DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                     /s/   LANA MYERS
                                                           JUSTICE